DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, final filed on August 09, 2019, is accepted.
Claims 1 – 12 are being considered on the merits.

Drawings
The drawings, filed on August 09, 2019, are accepted.

Specification
The specification, filed on August 09, 2019, is accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 - 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the system of claims 7 - 12 is directed to software per se. Therefore, claims 7 – 12 are rejected as a software per se.


 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20140133683 A1 to Robinson et al., (hereafter, "Robinson").
Regarding claim 1, Billström teaches a media blockchain system manager, comprising: a digital storage device that stores a Group of Pictures File; [Billström, page 1 abstract discloses t prototype which will apply data integrity while simultaneously recording videos through an Android device. Additionally, the prototype has an online verification platform which verifies the integrity of the recorded video. Blockchain is a technology with the inherent ability to store data in a chronological chained link of events: establishing an irrefutable database] a [MXF] File Generator located at a network node that accesses the Group of Pictures File from the digital storage device [Billström, page 57 - 58 sec. 6.1 lines 1 – 3 discloses a proof of concept prototype was implemented and evaluated. The content creator client part of the prototype parses sources data from a smartphone camera and creates hashes of the video sequences. Lines 26 – 32 discloses the natural way from the mobile client point of view is to hash the frames individually since the data buffers in the Android phone handles the buffers on a frame by frame basis. However, building from this it is fairly straight forward to either group a number of frames together before being hashed or e.g hash a concatenated buffer with data from in between two 1-frames. This particular method was implemented but not used in the testing due to the GOPs being less demanding for the system. Lines 39 – 41 discloses the prototype generates hashes from H.264 buffer data in the Android device, whereas the hashes are recreated in the web client using mp4 format (i.e. the H.264 video is not demultiplexed from the .mp4 container before being hashed).] and generates a blockchain hash digest from the Group of Pictures File using a hash core processor, [Billström, page 3 – 6 sec. 1.6 discloses The Android application is built in Android studio 2.3+ using Java and Extensible Markup Language (XML). The phone sends the hashes over the Hypertext Transfer Protocol (HTTP) protocol to the server which is running on the Macbook Pro seen in Figure 1.2. The server computes the blockchain. The verification service seen in Figure 1.3 takes videos as an input and verifies the integrity of the video by hashing the videos and comparing these hashes to the signed hashes found in the blockchain. Fig. 1.2 discloses the process of creating and adding hashes to the smart contract. Fig. 1.3 discloses the process of creating, requesting and verifying the hashes] the [MXF] File Generator stores blockchain hash digest information based upon the blockchain hash digest in an H-Frame that is a part of the Group of Pictures File that includes I, B, and P-frames, [Billström, page 34 sec. 3.3 lines 4 – 8 discloses in real-time the mobile phone will hash the video which is computationally demanding (but less demanding than video encoding) and the web client will need to do the same in a short amount of time (otherwise the service might not be used by an end user) potentially over very large video files. Lines 10 – 13 discloses the hashing algorithm will operate on chunks of data from the output buffer from the MediaCodec (as described in Section 2.4.2). These chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. Page 10 – 11 sec. 2.1.1 lines discloses it is one of the most common video encoding formats for recording, compression, and streaming. H.264 encoded videos are constructed from chunks of frames called a Group of Pictures (GOP). These GOPs consists of three different frame types: 1. Intra-frame (I-Frame), 2. Predicted-frame (P-Frame), 3. Bidirectional-frame (B-Frame). (Examiner notes that the specification designates that H-Frame is a hash digest frame which contain information on GOP. Therefore, the hashes that would be produced from using the hashing algorithm operated on chunks of data which consist of GOPs are interpreted as H-Frames)], the [MXF] File Generator generates metadata on the Group of Pictures File other than blockchain hash digest information, [Billström, page. 32 – 33 sec. 3.2 discloses The mobile client running on the Android device executes several concurrent tasks using multiple threads. These tasks are: 1. Record video produced by the camera, 2. Encode raw camera feed in to H.264, 3. Acquire metadata (e.g. geolocation), 4. Multiplex video, (audio), and potential metadata into an mp4 container, 5. Fetch output buffers, append metadata, and run through a SHA-2 hashing thread, 6. Send the hash from the SHA-2 thread to HTTP client running on the mobile client, and 7. Transmit the hash from the HTTP client to server client], but Billström does not teach that the File Generator is specifically an MXF File Generator and does not teach the MXF File Generator wraps the Group of Pictures File within a Material eXchange Format (MXF) File by placing the Group of Pictures File having I, B, P and H-frames within a generic container and separately storing the metadata within a system item.
However, Billström in view of Robinson does teach that the File Generator is specifically an MXF File Generator and MXF format and the MXF File Generator wraps the Group of Pictures File within a Material eXchange Format (MXF) File by placing the Group of Pictures File having I, B, P and H-frames within a generic container and separately storing the metadata within a system item. [Robinson, para. 69 discloses the print master file is wrapped using industry-standard MXF wrapping procedures, hashed and optionally encrypted in order to ensure integrity of the audio content for delivery to the digital cinema packaging facility. This step may be performed by a digital cinema processor (DCP) 312 or any appropriate audio processor depending on the ultimate playback environment, such as a standard surround-sound equipped theatre 318, an adaptive audio-enabled theatre 320, or any other playback environment. Para. 124 discloses the metadata described above and illustrated in FIG. 5 is generated and stored as one or more files that are associated or indexed with corresponding audio content so that audio streams are processed by the adaptive audio system interpreting the metadata generated by the mixer. It should be noted that the metadata described above is an example set of ID's, values, and definitions, and other or additional metadata elements may be included for use in the adaptive audio system.], [as presented above, Billström is relied upon to teach H-Frames.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Robinson’s system with Billström’s system, with a motivation to allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para. 132]

As per claim 2, modified Billström teaches the media blockchain system manager of claim 1, wherein the blockchain hash digest information is generated from just the I-Frames of the Group of Pictures File, or wherein the blockchain hash digest information is generated from just the I, P, and B-Frames of the Group of Pictures File. [Billström, page 34 sec. 3.3 lines 4 – 8 discloses in real-time the mobile phone will hash the video which is computationally demanding (but less demanding than video encoding) and the web client will need to do the same in a short amount of time (otherwise the service might not be used by an end user) potentially over very large video files. Lines 10 – 13 discloses the hashing algorithm will operate on chunks of data from the output buffer from the MediaCodec (as described in Section 2.4.2). These chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. Page 10 – 11 sec. 2.1.1 lines discloses it is one of the most common video encoding formats for recording, compression, and streaming. H.264 encoded videos are constructed from chunks of frames called a Group of Pictures (GOP). These GOPs consists of three different frame types: 1. Intra-frame (I-Frame), 2. Predicted-frame (P-Frame), 3. Bidirectional-frame (B-Frame).]

As per claim 3, modified Billström teaches the media blockchain system manager of claim 1, wherein the blockchain hash digest information is a link to a cloud-based blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

As per claim 4, modified Billström teaches the media blockchain system manager of claim 3, further comprising an encryption module that encrypts the Group of Pictures File with a cloud-based encryption key and stores that cloud-based encryption key. [Billström, page 34 sec. 3.3 lines 11 – 18 discloses these chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. The chunk size will be evaluated in Chapter 4. A private-public key-pair will be used to sign these hashes. A smart contract is used as a trusted third party and acts as the Certificate Authority (CA) to store all the public keys of the system. The public keys are stored in the blockchain or on the consensus and storage server (see Section 2.2.16), therefore the public keys are accessible by anyone connected to Cumulus with the correct access rights. Within the H-Frame [as presented above in claim 1, Billström teaches within the H-Frame],


Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of US 20140133683 A1 to Robinson et al., (hereafter, "Robinson") in further view of US 20180068091 A1 to Gaidar et al., (hereafter, “Gaidar”).
Regarding claim 5, modified Billström teaches the media blockchain system manager of claim 4, but modified Billström does not teach wherein the MXF File Generator stores an identifier specifying the hash algorithm used to form the cloud-based hash digest in the H- Frame. 
However, Gaidar does teach wherein the [MXF] File Generator stores an identifier specifying the hash algorithm used to form the cloud-based hash digest in the H- Frame. [Reddy, para. 113 the blockchain system uses different DRM blockchains for different types of content, such as a video blockchain for video content and an image blockchain for image content. With regard to the video blockchain, streaming video content may rely, for example, on a Motion Pictures Expert Group (MPEG) version 4 (MPEG4) encoding scheme that defines data structures (such as boxes and fields) for recording different types of metadata, including authentication metadata. Those data structures may be used to store metadata descriptors for computing a hash value (e.g., a randomly selected start location within the stream's buffer, a seed for seeding a pseudo-random number generator (PRNG), etc.). Those data structures may also be used to store the hash results and to store the algorithm used to compute the hash (or an identifier for that algorithm). (Examiner notes that the specification designates that H-Frame is a hash digest frame which contain information on GOP. Therefore, the hashes, from Billström, that would be produce from using the hashing algorithm operated on chunks of data which consist of GOPs be interpret as H-Frame)], but modified Billström does not teach that the File Generator is specifically an MXF File Generator.
However, Robinson does teach that the File Generator is specifically an MXF File Generator. [Robinson, para. 69 discloses the print master file is wrapped using industry-standard MXF wrapping procedures, hashed and optionally encrypted in order to ensure integrity of the audio content for delivery to the digital cinema packaging facility. This step may be performed by a digital cinema processor (DCP) 312 or any appropriate audio processor depending on the ultimate playback environment, such as a standard surround-sound equipped theatre 318, an adaptive audio-enabled theatre 320, or any other playback environment]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Gaidar’s system and Robinson’s system with Billström’s system, with a motivation to facilitate copyright protection of digital content. [Gaidar, para. 4] and allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para. 132] 

Regarding claim 6, modified Billström teaches the media blockchain system manager of claim 5, but modified Billström does not teach further comprising a file transmitter that transmits the Material eXchange Format (MXF) file across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link.
However, Robinson does teach further comprising a file transmitter that transmits the Material eXchange Format (MXF) file across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link. [Robinson, para. 84 discloses the codec 108 generates a unified bitstream including data encoded in accordance with the first encoding protocol configured and transmitted as an independent substream of an encoded data stream (which a decoder supporting the first encoding protocol will decode), and data encoded in accordance with a second protocol sent as an independent or dependent substream of the encoded data stream (one which a decoder supporting the first protocol will ignore). Para. 145 discloses portions of the adaptive audio system may include one or more networks that comprise any desired number of individual machines, including one or more routers (not shown) that serve to buffer and route the data transmitted among the computers. Such a network may be built on various different network protocols, and may be the Internet, a Wide Area Network (WAN), a Local Area Network (LAN), or any combination thereof. In an embodiment in which the network comprises the Internet, one or more machines may be configured to access the Internet through web browser programs.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Robinson’s system with modified Billström’s system, with a motivation to allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para. 132]

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of in further view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”).
Regarding claim 7, Billström teaches a blockchain media receiver, comprising: a blockchain communication system that receives a Material eXchange Format (MXF) File that has a generic container and a system item, [Billström, page 42 sec. 4.1 lines 11 – 15 discloses evaluating the prototype gives only some indication of the actual limitations of the system. A test consists of recording and transmitting hashes to the smart contract. After a recording is finished, the video file stored locally on the Android device is transferred to the verification side for verification] the generic container contains a Group of Pictures File having I, B, P [Billström, page 10 sec. 2.1 lines 13 - 16 discloses Container formats (such as AVI [12], QTFF [13], Matroska [14], mp4 [5], etc.) combines the audio and video together with additional related files and optional features (header files, chapters, subtitles, etc.), and creates one single file. Page 11 sec. 2.1.1 lines 17 – 22 discloses each chunk (GOP) must start with an I-frame and can thereafter contain P-frames and B-frames interchangeably depending on the encoded data. There can be multiple I-frames in a chunk. For example, in fast-paced video content such as rapid sports games, there is a greater need for more I-frames. Whereas in more static cases such as video conference calls, the CODEC does not need to use as many I-frames and can thus reduce the bitrate by using more P- and B-frames to construct the video], and H-Frames, the H-Frame contains blockchain hash digest information formed of at least a portion of the Group of Pictures I, P, and B-Frames, [Billström, page 34 sec. 3.3 lines 10 – 13 discloses the hashing algorithm will operate on chunks of data from the output buffer from the MediaCodec (as described in Section 2.4.2). These chunks consist of GOPs as described in Section 2.1.1. These chunks will be used to compute the hashes to be incorporated into the blockchain. (Examiner notes that the specification designates that H-Frame is a hash digest frame which contain information on GOP. Therefore, the hashes, from Billström, that would be produced from using the hashing algorithm operated on chunks of data which consist of GOPs are interpreted as H-Frames)] ,(Examiner notes that the specification designates that H-Frame is a hash digest frame which contain information on GOP. Therefore, the hashes that would be produced from using the hashing algorithm operated on chunks of data which consist of GOPs are interpreted as H-Frames) the system item contains metadata on the Group of Pictures File other than blockchain hash digest information; [Billström, page 59 sec. 6.2 lines 6 – 10 and 12 – 17 discloses the hashes need to be signed by introducing meta data in the transmitted video stream that tells the system which frames belongs to which hashes. If the hashes remain the same, but the frames have been scrambled (i.e., stored in a different order than i the original video file), the integrity of the video will still be intact. Additional metadata from the device may be hashed together with the video content to increase the level of trust in the video. This metadata could include geolocation, camera and device settings, account associated signatures (e.g. asymmetrical cryptography), firmware of the phone, audio from the recording, etc. All of this additional meta data hampers the possibility to tampering with the media content or the device] an MXF File parsing module that separates the blockchain hash digest information contained in the H-Frame from the I, B, and P-Frames, [Billström, page 43 sec. 4.3 lines discloses the time from a contract call to a response is measured from the time the verification client makes a request until the server responds based upon using the smart contract. The verification client makes a call to the server via the API. The client connects to the blockchain via communication with the smart contract. The smart contract searches for those hashes corresponding to the request], wherein the blockchain media receiver forms a new blockchain hash digest based on the portion of the Group of Pictures I, B, and P frames, [Billström, page 35 sec. 3.5 lines 5 – 9 discloses The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain] but Billström does not teach wherein the media receiver compares the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame, wherein the blockchain media receiver allows the display of the Group of Pictures File when the new blockchain hash digest matches the blockchain hash digest information contained within the H-Frame.
However, Billström in view of Radocchia does teach wherein the media receiver compares the new blockchain hash digest to the blockchain hash digest information contained within the H-Frame, [Radocchia, para. 37 discloses determining if the digital signature if valid comprises generating a public signature using the public key and the challenge message and determining if it matches or corresponds to the digital signature. Alternatively, other signature validation methods are able to be used based on the public key and the challenge message. Alternatively, the open registry 106 is able to perform some or all of the signature validation], [as presented above, Billström is relied upon to teach H-Frames], wherein the blockchain media receiver allows the display of the Group of Pictures File when the new blockchain hash digest matches the blockchain hash digest information contained [Radocchia, para. 38 discloses if the digital signature is verified/validated, the authentication succeeds and the application 107 indicates the success to the user on the device 104 at the step 318. As a result, the method provides the advantage of enabling a user to authenticate that the item 102 is genuine and/or the current owner of the item 102. In some embodiments, indicating the success to the user on the device 104 comprises presenting (or provided access to) the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. ], within the H-Frame [as presented above, Billström teaches within the H-Frame],
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system and Horton’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38]

Regarding claim 8, modified Billström teaches the blockchain media receiver of claim 7, but Billström does not teach wherein the blockchain media receiver denies the display of the Group of Pictures File when the new blockchain hash digest information does not match the blockchain hash digest contained within the H-Frame.
However, Billström in view of Radocchia does teach wherein the blockchain media receiver denies the display of the Group of Pictures File when the new blockchain hash digest information does not match the blockchain hash digest contained [Radocchia, para. 37 discloses the application 107 determines if the message of the signed challenge matches the original challenge message at the step 314. If the messages do not match, the authentication fails and the application 107 indicates the failure to a user on the device 104. Para. 45 discloses the network accessible location is able to determine validity if both the signed challenge matches the original proximity challenge message and the submitted signature validates against the public key associated with the private key of the tag 103. If the verification fails (e.g. due to the messages not matching and/or due to the signature being incorrect), the proof of proximity fails and the location sends a failure message to the application 107 which indicates the failure to a user on the device 104], within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame], 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system and Horton’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38] 

Regarding claim 9, modified Billström teaches the blockchain media receiver of claim 8, but Billström does not teach wherein the blockchain media receiver requests the retransmission of the MXF File when the new blockchain hash digest does not match the blockchain hash digest information contained within the H-Frame.
However, Billström in view of Radocchia does teach wherein the blockchain media receiver requests the retransmission of the MXF File when the new blockchain hash digest does not match the blockchain hash digest information contained [Radocchia, para. 45 discloses the verification of the signed challenge is able to be performed in the same manner as the verification of the signed authentication message described above in the item authentication method. Specifically, the network accessible location is able to determine validity if both the signed challenge matches the original proximity challenge message and the submitted signature validates against the public key associated with the private key of the tag 103. If the verification fails (e.g. due to the messages not matching and/or due to the signature being incorrect), the proof of proximity fails and the location sends a failure message to the application 107 which indicates the failure to a user on the device. ], within the H-Frame [as presented above in claim 7, Billström teaches within the H-Frame],
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Radocchia’s system and Horton’s system with Billström’s system, with a motivation to enable a use to authenticate that the item is genuine and/or the current owner of the item and present the chain of ownership information and/or the item information (e.g. stored on the device 104, the servers 108 or both) corresponding to the item 102 to the user on the device 104 using the description module. [Radocchia, para. 38] 

Claims 10 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over "Video Integrity through Blockchain Technology" to Billström et al., (hereafter, "Billström") in view of in further view of US 20170345019 A1 to Radocchia et al., (hereafter, “Radocchia”) in further view of US 20140133683 A1 to Robinson et al., (hereafter, "Robinson").
Regarding claim 10, modified Billström teaches the blockchain media receiver of claim 8, but modified Billström does not teach wherein the MXF file is retransmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link.
However, Robinson does teach wherein the MXF file is retransmitted across a communications link from a sender node to a receiver node selected from the group consisting of a satellite transmission link, a terrestrial wireless transmission link, and a distributed network communications link. [Robinson, para. 84 discloses the codec 108 generates a unified bitstream including data encoded in accordance with the first encoding protocol configured and transmitted as an independent substream of an encoded data stream (which a decoder supporting the first encoding protocol will decode), and data encoded in accordance with a second protocol sent as an independent or dependent substream of the encoded data stream (one which a decoder supporting the first protocol will ignore). Para. 145 discloses portions of the adaptive audio system may include one or more networks that comprise any desired number of individual machines, including one or more routers (not shown) that serve to buffer and route the data transmitted among the computers. Such a network may be built on various different network protocols, and may be the Internet, a Wide Area Network (WAN), a Local Area Network (LAN), or any combination thereof. In an embodiment in which the network comprises the Internet, one or more machines may be configured to access the Internet through web browser programs.]
Therefore, it would have been obvious to one of ordinary skill within the before the effective filling date to combine Robinson’s system with modified Billström’s system, with a motivation to allow the content creator to create individual audio objects and add information about the content that can be conveyed to the reproduction system and allow a great deal of flexibility in the content management of audio because adaptive audio methods enable several different features including changing the language of content by only replacing the dialog object for space saving, download efficiency, geographical playback adaptation, etc. [Robinson, para. 132]

As per claim 11, modified Billström teaches the blockchain media receiver of claim 10, wherein the blockchain hash digest information is a blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

As per claim 12, modified Billström teaches the blockchain media receiver of claim 10, wherein the blockchain hash digest information is a link to a cloud-based blockchain hash digest. [Billström, page 35 sec 3.4 lines 2 – 10 discloses the web client performs the same computations as the original mobile client on the media content and uses the hashes from the blockchain (accessible online) in order to verity the integrity of the video clip. The web application is simple and features a drag and drop window to upload the video. Any video may be uploaded with a size limit of 1 GB. The video is then divided into the same sets of frames of the video and each set of frames is hashed with the same hashing algorithm used on the mobile device. The hashes are then compared with the hashes stored in the blockchain. If the same hash produced by the web client can be found in the specified time span of video content, then, the hash is considered verified.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893.  The examiner can normally be reached on Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.P./Patent Examiner, Art Unit 2434                                                                                                                                                                                                        
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434